DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 8/11/2021, 5/26/2022 and 9/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3, 5, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US. Pub. No. 2017/0126340 A1).

Regarding claim 1, Li discloses a method of inter-base station interference coordination performed by a first base station (See Fig. 2; 1st radio network node 110) in a wireless communication system (See Abstract and Fig. 2 of Li for a reference to a method for measuring and coordinating interference between a first and a second network node), the method comprising: 
receiving a physical signal transmitted by a second base station (See Par. [84]-[86] and Fig. 2: Action 205 of Li for a reference to the 1st radio network node 110 receives a reference signal from the 2nd radio network node 120 to measure the interference from the 2nd radio network node); 
performing interference measurement based on the received physical signal (See Par. [87]-[90] and Fig. 2: Action 206 of Li for a reference to the 1st radio network node 110 determines the value of the interference based on measuring the received reference signal); and 
reporting an interference measurement result to at least one of the second base station or a management center (See Par. [94]-[96] and Fig. 2: Action 208 of Li for a reference to the 1st radio network node 110 sends [Reports] the value of the interference [measurements] to the 2nd radio network node 120), 
wherein the interference measurement causes the second base station to perform interference coordination for at least the first base station based on the interference measurement result reported by the first base station or configuration by the management center (See Par. [91]-[93], [98] and Fig. 2: Action 207 & Action 209 of Li for a reference to the 2nd radio network node 120 adapts an adjusted transmit power based on the reported interference value in action 208. When the interference is above a second threshold, the transmit power is decreased and vis-a-versa).  

Regarding claim 3, Li discloses wherein the receiving the physical signal transmitted by the second base station comprises: receiving the physical signal transmitted by the second base station in response to energy of interference with uplink reception being higher than a predetermined interference energy threshold (See Par. [70]-[71] of Li for a reference to that if an indicator of the need is above a threshold (e.g. the value of the interference of uplink subframe is above a threshold), then the transmission of the reference signal [Action 205] is enabled).  


Regarding claim 5, Li discloses a method of inter-base station interference coordination performed by a second base station (See Fig. 2; 2nd radio network node 120) in a wireless communication system (See Abstract and Fig. 2 of Li for a reference to a method for measuring and coordinating interference between a first and a second network node), the method comprising: 
transmitting a physical signal to a first base station (See Par. [84]-[86] and Fig. 2: Action 205 of Li for a reference to the 2nd radio network node 120 sends a reference signal to the 1st radio network node 110 to measure the interference from the 2nd radio network node); 
performing interference coordination for at least the first base station (See Par. [87]-[90] and Fig. 2: Action 206 of Li for a reference to the 1st radio network node 110 determines the value of the interference based on measuring the received reference signal) according to an interference measurement result reported by the first base station or configuration by a management center (See Par. [94]-[96] and Fig. 2: Action 208 of Li for a reference to the 1st radio network node 110 sends [Reports] the value of the interference [measurements] to the 2nd radio network node 120), 
wherein the physical signal causes the first base station to perform interference measurement based on the physical signal transmitted by the second base station and reports an interference measurement result to the second base station or a-the management center (See Par. [91]-[93], [98] and Fig. 2: Action 207 & Action 209 of Li for a reference to the 2nd radio network node 120 adapts an adjusted transmit power based on the reported interference value in action 208. When the interference is above a second threshold, the transmit power is decreased and vis-a-versa).  


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a first base station (See Li; Fig. 2; 1st radio network node 110) in a wireless communication system comprising: at least one transceiver (See Li; Fig. 10; Transmitter 1020 & Receiver 1030); and at least one processor coupled to the at least one transceiver (See Li; Fig. 10; Processing Circuit 1010).  


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 5, including a second base station (See Fig. 2; 2nd radio network node 120) in a wireless communication system comprising: at least one transceiver(See Li; Fig. 12; Transmitter 1220 & Receiver 1230); and at least one processor coupled to the at least one transceiver (See Li; Fig. 12; Processing Circuit 1210).  


7.	Claim(s) 8-12 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Miao (US. Pub. No. 2022/0141694 A1).

Regarding claim 8, Miao discloses a method of remote interference management (RIM), performed by a base station in a wireless communication system (See Abstract and Fig. 1 of Miao for a reference to a method for configuring a remote interference monitoring reference signal (RIM-RS)). the method comprising: 
determining a mapping relationship between a base station set identifier (ID) and a first remote interference management reference signal (RIM-RS) based on received configuration information (See Par. [30], [32] of Miao for a reference to unique RIM-RS indices are defined for RIM-RS resources. A configurable mapping rule between the RIM-RS indices and a gNB set IDs is used, and the configurable mapping rule is available to all gNBs. A gNB is configured with multiple set IDs): and 
transmitting the first RIM-RS based on the base station set ID and the mapping relationship (See Par. [30]-[32] of Miao for a reference to RIM-RS is transmitted based on the mapping rule between the RIM-RS indices and the gNB set IDs).  


Regarding claim 9, Miao discloses detecting a second RIM-RS (See Par. [32] of Miao for a reference to detecting a second RIM-RS (RIM-RS-2)); 
determining base station set ID information through the second RIM-RS based on the mapping relationship (See Par. [30]-[32] of Miao for a reference to the second RIM-RS signal’s index is mapped to the set IDs and the mapping rule is available to all gNBs); and 
reporting the determined base station set ID information (See Par. [30]-[33] of Miao for a reference to mapping rule is reported to all gNBs and is common to the QAM 110).  


Regarding claim 10, Miao discloses wherein the configuration information comprises at least one of DL-UL pattern period, transmission period of RIM-RS. time period allocation information of each type of the RIM-RS in the transmission period of the RIM-RS, a number of repetitions of each type of RIM-RS, a number of frequency domain resources of the RIM-RS, or a set of available sequences on transmission opportunities of the RIM-RS (See Par. [31] of Miao for a reference to the configuration information comprises the maximum number of consecutive DL/UL switching periods of repletion, the maximum number of frequency resources, as well as the number of repetitions [See Par. [33]]).  


Regarding claim 11, Miao discloses wherein the type of the RIM-RS comprises at least one of RIM-RS for a first base station interference detection, RIM- RS for a second base station interference detection which has large relative distance than a first base station interference detection, or RIM-RS for indicating whether remote interference still exists (See Par. [32], [46] of Miao for a reference to the QAM 110 configures RIM-RS for conducting an IoT and interference measurements and detection).  


Regarding claim 12, Miao discloses wherein the number of repetitions of the RIM-RS for a first base station interference detection is equal to the number of repetitions of the RIM-RS for a second base station interference detection (See Par. [37], [276] of Miao for a reference to RIM-RS-1 associated with the 1st BS and RIM-RS-2 associated with the 2nd BS, both are comprised of the same number of repetitions of resources, which depends on the RIM-RS indices corresponding to time/frequency sequence determined by the gNB set IDs).  


Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 8, including a base station (See Miao; Fig. 1; gNB 120) in a wireless communication comprising: at least one transceiver (See Miao; Fig. 12; Communication Resources 1230); and at least one processor coupled to the at least one transceiver (See Miao; Fig. 12; Processors 1210).  


Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 9.


Regarding claim 25, the claim is interpreted and rejected for the same reasons as set forth in claim 10.


Regarding claim 26, the claim is interpreted and rejected for the same reasons as set forth in claim 11.


Regarding claim 27, the claim is interpreted and rejected for the same reasons as set forth in claim 12.
  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 2, 6, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Miao (US. Pub. No. 2022/0141694 A1).

Regarding claim 2, Li does not explicitly disclose wherein the physical signal includes an inter-base station measurement physical signal, the inter-base station measurement physical signal being transmitted in one or more frequency sub-bands, 

However, Miao discloses wherein the physical signal includes an inter-base station measurement physical signal, the inter-base station measurement physical signal being transmitted in one or more frequency sub-bands (See Par. [29], [46], [48] and Fig. 1 & 2  of Miao for a reference to the QAM 110 configures the gNB 120 with the time/frequency resources configuration [Including frequency sub-bands] for transmitting the reference signal used for measuring interference), 
wherein the inter-base station measurement physical signal is repeatedly transmitted in each frequency sub-band in a plurality of transmission periods (See Par. [29], [46], [48]-[50]  of Miao for a reference to the reference signal configuration refers to a parameter set that includes: sequence, time/frequency resources, and periodicity. The number of repletion of the RS is determined over a specified periods of time), and; 
wherein at least two replicas with different replica indexes of the inter-base station measurement physical signal are repeatedly transmitted in each frequency sub- band in a same transmission period (See Par. [46]-[50]  of Miao for a reference to the QAM 110 configures the gNB 120 with the repetition [Replica] factor, including time/frequency resources, and periodicity. The gNB 120 applies the number of repetition using the configured frequency resources over the specified periods of time).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Miao and Li. The motivation of combination is improving the system’s efficiency, by achieving an efficient service delivery through reducing the latency and load on the transport network. (Miao; Par. [100]).


Regarding claim 6, the claim is interpreted and rejected for the same reasons as set forth in claim 2.  

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 2. 


Regarding claim 21, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

10.	Claims 4, 7, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Gerlach (US. Pub. No. 2005/0265222 A1).

Regarding claim 4, Li does not explicitly disclose the method of claim 1, further comprising: configuring at least one of a full-duplex bandwidth or bandwidth part within a system bandwidth, wherein the full-duplex bandwidth or bandwidth part of the first base station and that of the second base station are not overlapped or not completely overlapped.  

However, Gerlach discloses configuring at least one of a full-duplex bandwidth or bandwidth part within a system bandwidth (See Par. [14] and Fig. 3A, B & C of Gerlach for a reference to portioning the available time-frequency grid [Bandwidth into parts between neighboring base stations), 
wherein the full-duplex bandwidth or bandwidth part of the first base station and that of the second base station are not overlapped or not completely overlapped (See Par. [7], [14] and Fig. 3A, B & C of Gerlach for a reference to neighboring BSs [Including 1st and 2nd BSs] use different non-overlapping parts of the available bandwidths).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Gerlach and Li. The motivation of combination is improving the system’s efficiency, by enabling an efficient use of the system’s radio resources and improving the coverage of the BSs across the entire area and increasing the system’s throughput. (Gerlach; Par. [17]).


Regarding claim 7, the claim is interpreted and rejected for the same reasons as set forth in claim 4.  

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 22, the claim is interpreted and rejected for the same reasons as set forth in claim 7.



Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ghozlan et al. (US. Pub. No. 2021/0385035 A1) discloses systems, apparatuses, methods, and computer-readable media are provided for Remote Interference Management (RIM) in wireless networks.
Damnjanovic et al. (US. Pub. No. 2011/0222416 A1) discloses systems and methods for facilitating inter-cell interference coordination using load indication.  
Patel (US. Pat. No. 9,893,925 B1) discloses method and apparatus for joint time and frequency synchronization in wireless communication systems.





12.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413